DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 3/30/2021 have been entered. Claims 29-48 remain pending in the application. 

Response to Arguments
Applicant's arguments, with respect to the double patenting rejection have been fully considered but they are not persuasive. The examiner requests that the applicant file a Terminal Disclosure.
Applicant's arguments, with respect to the rejections under 35 U.S.C 103 and 35 U.S.C. 102 filed 03/30/2021 have been fully considered but they are not persuasive. 
The applicant argues that Marshall fails to teach, at least: 
“determining an action associated with the at least one score is an infrequency action performed by the first user.” 

	Thus, arguments regarding such cited language are not persuasive. However, in the interest of clarity of record, the applicant appears to be arguing that if an action in Marshall is determined to be “infrequent” that action (e.g. evaluation or rating) is 
	The examiner respectfully disagrees. 
	As cited in the previous action, Marshall Cols 7-8 teaches the claim language. Specifically when discussing the “consistency threshold”. The examiner notes that determining that a particular evaluation is inconsistent with a user’s typical pattern teaches an “infrequent action.” 
	Next, specifically addressing the “exclusion” argument. Again, the examiner respectfully disagrees. While indeed, Marshall discloses excluding evaluations, the applicant has failed to consider the full scope of the Marshall patent. In fact, Marshall explicitly discloses that determined evaluations may be altered. Col. 8 Lines 14-15 recite “In addition such determinations [e.g. a particular evaluation is below or above a consistency threshold] may be altered based on a variety of factors in various embodiments…” Continuing further, Col. 8 lines 44-64 recite, at least in part, “Similarly, in at least some embodiments, a quantity threshold and/or consistency threshold used for a particular evaluator user may be varied based on a recency of the evaluator user performing one or more various actions…Furthermore, in some embodiments, different evaluations may be given different weights, such as based on recency…”  
	As can been seen, Marshall clearly teaches determining an action associated with the at least one score is an infrequent action performed by the first user. 
The applicant also argues that Marshall does not teach, at least in part:
“Modifying, by the one or more processors, the at least one score provided by the first user…” 


	First, “modifying” is a broad term and under the broadest reasonable interpretation, the act of exclusion as disclosed by Marshall is encompassed by the claim term. Thus, Marshall teaches the claim language. 
Second and if, however, purely for sake of argument, “modifying” does NOT encompass “exclusion” which the examiner does not concede, Marshall still teaches the claim language. In the filed remarks (filed 3/30/2021) the applicant merely cites the portions of Marshall which disclose exclusion. However, the applicant has failed to consider the Marshall reference as a whole and indeed at least the previously cited portions of Marshall. For example, in the non-final action mailed 02/02/2021, as well as numerous previous actions, the examiner relied upon at least Marshall Col. 3 lines 59-63 to teach the above limitation. 
Marshall clearly recites “In such embodiments the influence of the evaluations of the determined group may be excluded or devalued for at least some purposes, such as for use in determining aggregate ratings…” 
While Marshall does in fact disclose “exclusion”, the applicant has failed to account for the full scope of Marshall, namely “devaluing” certain ratings. Clearly, devaluing rating because of a determination of bias teaches “modifying, by the one or more processors, the at least one score provided by the first user.” 
Finally, even if it was assumed that none of the above cited portions of Marshall teach the applicant’s intended scope of “modifying”, the applicant, in the remarks filed 
For at least the reasons discussed above, the applicant’s arguments are not persuasive and the rejection under 35 U.S.C. 102 is maintained. 
		
Double Patenting
Claims 29-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-15 of copending Application No. 15/455,204. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same subject matter.


Co-pending Application 15/455,204
Instant Application 14/927,815
CLAIM 1:
A method comprising: identifying, by one or more processors, a plurality of scores associated with a first webpage content, wherein at least one score of the plurality of scores associated with the first webpage content is provided by a first user
CLAIM 29: A computer program product comprising: a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal. per se, the program instructions executable by a device to cause the device to perform a method comprising: identifying a 

determining that the at least one score of the plurality of scores for the first webpage content indicates a bias provided by the first user, wherein the bias provided by the first user is determined based, at least in part, on a predicted pattern of behavior of the first user
Determining an action associated with the at least one score is an infrequent action performed by the first user. 
Determining an action associated with the at least one score is an infrequent action performed by the first user
modifying, by the one or more processors, the at least one score provided by the first user based, at least in part, on a (i)comparison between the at least one score provided by the first user and the predicted pattern of behavior of the first user and (ii) 


generating a modified score for the first webpage content by including the modified at least one score provided by the first user in the modified score of the first webpage content
sending the first webpage content with the modified score for the first webpage content
sending the first webpage content with the modified score for the first webpage content
CLAIM 9: generating, by the one or more processors, the modified score by modifying the score provided by the first user based on a relationship of the first user
CLAIM 30:  generating the modified score by modifying the score provided by the first user based on a relationship of the first user
CLAIM 10: wherein the relationship is defined based on a hierarchy that includes the first user
CLAIM 31: wherein the relationship is defined based on a hierarchy that includes the first user
CLAIM 11: wherein the relationship is defined based on a relationship between the first user and a type of content
CLAIM 32: wherein the relationship is defined based on a relationship between the first user and a type of content
CLAIM 12: generating, by the one or more processors, the predicted pattern of behavior 
CLAIM 33: generating the predicted pattern of behavior for the first user, the first user 
CLAIM 13: wherein the modified rating for the first webpage content is further based, at least in part, on a degree of matching between the predicted pattern of behavior of the first user and the infrequent action of the first user
CLAIM 34: wherein the modified rating  for the first webpage content is further based, at least in part, on a degree of matching between the predicted pattern of behavior of the first user and the infrequent action of the first user
CLAIM 14: wherein the modified score is adjusted to reduce a biasing effect that inclusion of the portion of biased data is predicted to have on an initial score of the first webpage content
CLAIM 35: wherein the modified rating is adjusted to reduce a biasing effect that inclusion of the portion of biased data is predicted to have on an initial score  of the first webpage content
CLAIM 15: generating, by the one or more processors, the predicted pattern of behavior of the first user based, at least in part, on one or a combination of (i) a social relationship of the first user, (ii) a level of expertise of the first user, and (iii) a history of behavior of the 
CLAIM 36: generating the predicted pattern of behavior of the first user based, at least in part, on one or a combination of (i) a social relationship of the first user, (ii) a level of expertise of the first user, and (iii) a history of behavior of the first user regarding a second 


Note that claims directed to a method which is implemented on one or more processors is not patentably distinct from a computer program product comprising program instructions to carry out the identical method steps because in both cases, it is inherent that the method implemented by one or more processors is responsive to program instructions recorded on a computer program product, and conversely, there is in fact no reason to produce a computer program product comprising steps to perform a method except for it to cause the performance of said method by one or more processors. 
The examiner notes that, the subject matter of Claims 43-48, are similarly rejected under the grounds of double patenting, mutatis mutandis.

The examiner notes that the claims of Co-pending application 15/455,204 do not explicitly disclose the subject matter of Claims 37-42. 
However, the subject matter of Claims 37-42 have been identified as obvious variations of the claims in the co-pending application in view of Marshall (US 9,009,082) and further in view of Leng(US 2013/0030950). Accordingly, the claim language presented in claims 37-42 are not patentably distinct over the referenced claims in view of Marshall and Leng. 
Specifically, with respect to Claim 37, the claims of the copending application do not appear to explicitly disclose wherein the modified rating of the first webpage content is generated based, at least in part, on an application of a weighted value to the portion of biased data.
Marshall, however, does appear to disclose, wherein the modified rating of the first webpage content is generated based, at least in part, on an application of a weighted value to the portion of biased data (Marshall Col. 8 Lines 55-64 describe how different weights van be applied because of a prior rating pattern. Specifically, “…if so, the prior rating pattern of 5,3,1,1,1,1,1 for the 7 votes…may be determined to reflect bias [Emphasis added] relationship for the evaluator user as, a critic of the content-providing user B, such as if recency-based weight of 0.5, 0.7, 0.9, 1, 1.1, 1.3, and 1.5 are given to the 7 votes… resulting in a weighted average rating of 1.49 for those 7 ratings.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of Copending application 15/455,204 with the weighted values as taught by Marshall because this would adjust the ratings such that the ratings are more “true”. This would better inform a user and would allow them to make a more informed decision (Marshall Cols 7-8). 

With respect to Claim 38, the claims of the copending application and Marshall teach the method including ONE OR MORE OF: determining a type of relationship between at least the first user and the second user, the infrequent action performed by the first user, and the content; determining a degree of bias that results from the type of relationship; and generating the modified rating of the first webpage content based, at least in part, on the type of relationship (Marshall Col. 26 Lines 2-7 “…designate any evaluations selected…as being unreliable [Emphasis added], such as to exclude the selected evaluations from use in determining aggregate ratings for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations [Emphasis Added] for such purposes.” In addition, at least Marshall Col. 25 Lines 35-40 disclose identifying a type of relationship. The examiner notes that Marshall describes that a detected relationship between a user and, an action (e.g. repeated fast voting, up voting), or the content (e.g. consistent voting (up or down) of a product or company is determined to be unreliable. The examiner notes by the claim is worded, only ONE OR MORE of the limitations is required.).  

With respect to Claim 39, the combination of the claims of the co-pending application and Marshall teach wherein the modified rating of the first webpage content has a modified amount of predicted bias associated with the portion of biased data that is less than an initial amount of predicted bias associated with the portion of biased data that is included in the unmodified rating of the first webpage content (Marshall Col. 3 Lines 58-63 describe how the biased data/evaluation can be devalued. A person of ordinary skill in the art would realize that devaluing a review rating (e.g., by weighting the rating (See at least Marshall Col. 8 weighted (e.g., modified) rating is 1.49 “…for those 7 votes…” A person of ordinary skill in the art would realize that 1.49 is less than 1.57 and thus the portion of biased data has a less amount of predicted bias than the amount of predicted bias associated with the initial rating (where the average rating was 1.57).). 

With respect to Claim 41, the combination of the claims of the co-pending application and Marshall teaches modifying a webpage to display both the modified rating of the first content and the unmodified rating of the first content as part of the search result (Marshall Col. 26 Lines 12-20 “In the illustrated embodiment, the routine then continues…to provide an indication of any determined bias relationship for one or more selected evaluations, as well as to optionally indicate the selected evaluations” Additionally, See Figure 4 and especially Elements 413 and 425. 413 is described on Col. 12 Lines 19-20 as “the item rating or grade 413 assigned to the item as part of the review.” Element 425 is described on Col. 12 at least Lines 9-12 as “In this example, the display 400 includes summary rating information 425 for the item, 

With respect to Claim 42, the combination of the claims of the co-pending application and Marshall teach all of the limitations of claim 34.
The combination of the claims of the co-pending application and Marshall teach generating a visual indication of a degree of difference between the modified review rating of the first content and an initial review rating of the first content (Marshall Col. 26 Lines 12-20”…in other embodiments the routine may instead provide an indication of the selected evaluations (and optionally a degree or type of unreliability for each selected evaluation)…”). 
Marshall however does not appear to explicitly disclose modifying the webpage to display the visual indication as part of a search result included in that ranked list of webpage content.
The examiner notes, however, that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed webpage as taught by at least Marshall Figure 4 with the visual indication of the degree of difference as taught by Marshall Col. 26 Lines 12-20 because this would allow a user to make a more informed decision (Marshall Col. 1). 

with respect to Claim 40, teach determining a search result based, at least in part, on the modified rating of the first webpage content.
Leng, however, does teach determining a search result based, at least in part, on the modified review rating of the first content(Leng Pg. 6 Paragraph [0051] “Because the reviewer user is a seller and may be interested in biasing the product review, the evaluation value of the product review is standardized to reduce the effect of the possible bias.” Pg. 6 Paragraph [0053] “a recommendation value is determined for a product associated with the plurality of product reviews based on an evaluation value and a respective weight corresponding to the product. For example, recommendation value is determine for each unique value product described among the product reviews based on the evaluation value and respective weights determine for the product reviews for that product.” Paragraph [0054] “…the product is ranked among with other products associated with the plurality of product reviews based on the product and other products’ respective recommendation values…” Paragraph [0055] “…a selection associated with a product included in the ranking is received. For example, the target user may select a product displayed in the ranked list, in part due to the manner in which the product was ranked and the selected product’s recommendation value…” See also Leng Pg. 4 Paragraphs [0037] – [0039]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the predicted pattern of behavior and modified review rating as taught by the combination of the claims of the co-pending application and Marshall modified with the ranked list of search results based on the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-34, 36-38, 41, and 43-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marshall et al. (US 9,009,082).
With respect to Claim 29, Marshall teaches a computer readable storage medium having program instruction embodied therewith, wherein the computer readable storage medium is not a transitory signal, per se, the program instructions executable by a device to cause the device to perform a method comprising… (Marshall See Figure 7 which shows an example computer system and network.)
Marshall also teaches identifying, by one or more processors, a plurality of scores associated with a first webpage content, wherein at least one score of the plurality of score associated with the first webpage content is provided by a first user (Marshall Fig.4 Note at least Element 413 which shows a score provided by a user. Further note element 452 which shows the ratings that can be provided by a user.” Further, Col. 1 Lines 53-57 “The user-supplied information may have various forms in various embodiments. Such as votes or other evaluations supplied by evaluator users related to objects associated with other users, such as ratings of useful ness or other attributes of the objects.” Further, Col. 2 Lines 13-16 “As noted above, the user-supplied information that is assessed in at least some embodiments is user-supplied evaluations 
Marshall also teaches determining that the at least one score of the plurality of scores for the first webpage content indicates a bias provided by the first user, wherein the bias provided by the first user is determined based, at least in part, on a predicted pattern of behavior of the first user (Marshall Col. 7 Lines 41-44 “However, Such a voting pattern may nonetheless demonstrate a bias relationship between the evaluator user and content providing user A on the basis of another bias assessment type…” Further Col. 18 Lines 14-65 in particular 17-21 “For example, in some embodiments, various pattern-based analyses are performed on multiple evaluations or other information pieces Supplied by a single user in order to identify patterns that correspond to an increased likelihood of unreliability…” The examiner notes that Marshall’s disclosure of voting patterns and “patterning-based analyses” reads on the claimed “predicted pattern of behavior.” The examiner further notes that Marshall’s evaluations (i.e. ratings given to items and/or different users) teaches “the at least one score.”). 
Marshall also teaches determining an action associated with the at least one score is an infrequency action performed by the first user (Marshall Cols 7-8 discuss at least one such example of what the examiner is interpreting as an “infrequent action.” Specifically, Lines 38-51 discuss a consistency threshold. Further lines 30-35 recite “if evaluation Ea4 is a no vote while all of the other 6 EaX votes…are yes votes, then the evaluator user would be determined to have a likely bias relationship as a fan…(based on 7 total votes and 6-of-7, or 86.7%, being consistently positive…” A 
Marshall also teaches modifying, by the one or more processors, the at least one score provided by the first user based, at least in part, on a (i) comparison between the at least one score provided by the first user and the predicted pattern of behavior of the first user and (ii) the determination of the infrequent action being performed by the first user (the examiner initially refers to the response to arguments above. Marshall teaches the claim language. Marshall Col. 3 Lines 59-63 “In such embodiments, the influence of the evaluations of the determined group may be excluded or devalued for at least some purposes, such as for use in determining aggregate ratings for the content-providing user and/or the content pieces that are evaluated…”; Col. 7 Lines 51-59 describe that the system of Marshall may determine that a biased relationship is present if a particular users "evaluations" "...reaches a quantity threshold..." Marshall further describes in Col. 7 Lines 7-31 the "consistency" of a particular user giving evaluations.  Further yet, Col. 18 Lines 14-55 describe "various pattern-based analyses". In particular, Marshall describes that "moreover, when analyzing multiple prior evaluations from a user in light of similar evaluations from other users, additional patterns may be identified, such as a consistent targeted bias...." Any or all of the above passages from Marshall read on the claimed "comparison." The examiner further notes that, as discussed in the response to arguments above, 
Marshall also teaches generating, by the one or more processors, a modified score of the first webpage content by including the modified at least one score by the first user in the modified score of the first webpage content (Marshal Col. 26 Lines 1-12 “After block 930, the routine continues to block 935 to designate any evaluations selected in block 925 and/[or] 930 as being unreliable, such as to exclude the selected evaluations from use in determining aggregate rating for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations for such purposes…” A person of ordinary skill in the art would readily infer that using excluding and/or otherwise reducing the influence given to a selected evaluation reads on generating a modified rating by the score provided by a user as the claim language requires. The examiner further notes that using the devalued evaluations (i.e. modified at least one score) to determine aggregate ratings to show on a webpage teaches “Generating a modified score of the first webpage content.”). 
Marshall also teaches sending the first webpage content with the modified score for the first webpage content (Marshall Col. 12 Lines 22-60 describe Fig. 4. In particular “In such embodiments, if the current user performs an evaluation of the item user the star rating selections 452 or other rating selections (not shown), the summary rating information 425 about the item may be updated for the current user and/or for future users to whom information about the item is displayed.” The examiner notes that 

With respect to Claim 30, Marshall teaches generating the modified score by modifying the score provided by the first user based on a relationship of the first user (Marshall Col. 26 Lines 2-7 “…designate any evaluations selected…as being unreliable [Emphasis added], such as to exclude the selected evaluations from use in determining aggregate ratings for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations [Emphasis Added] for such purposes.” In addition, at least Marshall Col. 25 Lines 35-40 disclose identifying a type of relationship.). 
With respect to Claim 31, Marshall teaches wherein the relationship is defined based on a hierarchy that includes the first user (Marshall Col. 16 Lines 55-59 “In addition, in some embodiments, other information specific to a user may further be used to influence content submissions and/or evaluations from that user, such as an indication of a degree of authority of a user (e.g., to give increased influenced based on credentials or recognition in a particular area)…” The examiner notes that a person of ordinary skill in the art would readily infer that an indication of a degree of authority indicates that there must be some sort of hierarchy present when determining a relationship.). 
With respect to Claim 32, Marshall teaches wherein the relationship is defined based on a relationship between the first user and a type of content (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a 
With respect to Claim 33, Marshall teaches generating the predicted pattern of behavior for the first user, the first user having provided biased data used to generate an initial score for the first webpage content, based on an initial average for a plurality of user feedback for the first webpage content (Marshall Col. 12 Lines 9-11 “…the display include summary rating information for the item, which in the example indicates that average customer rating for this item is 4 out of 5 stars.” Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that Marshalls disclosed “multiple prior evaluations for a user in light of similar evaluations for other users” reads on the claimed “initial average for a plurality of user feedback.”). 
With respect to Claim 34, Marshall teaches wherein the modified score for the first webpage content is further based, at least in part, on a degree of matching between the predicted pattern of behavior of the first use and the infrequent action of the first user (Marshall Col.6 Lines 40-67 describe how users can provide rating votes which are used to determine an aggregate quality rating for the content piece. Col. 3 Lines 58-63 “…for which the bias relationship is identified as being OR DEVALUED[emphasis added] for at least some purposes, such as for use in determining aggregate ratings for…the content pieces that are evaluated.” Col. 7-8 describe how a biased rating can be determined. In particular Col. 7 lines 8-17 “…in some embodiments, the evaluations for each combination of an evaluator user and a content-providing user, and then determining whether a particular series of evaluation is consistently low or high (e.g., above or below predefined thresholds). Such evaluation consistency may be determined based on, for example, having a series that includes a number of evaluations that at least reaches a quantity threshold and includes a percentage of consistency in those evaluations that at least reaches a consistency threshold…” That is, given a number of ratings, the system of Marshall will determine a percentage of consistency. This percentage of consistency reads on the claimed “degree of matching”.). 
With respect to Claim 36, Marshall teaches generating the predicted pattern of behavior of the first used based, at least in part, on ONE OR [emphasis added] a combination of (i) a social relationship of the first user… (Marshall Col. 16 Lines 59-67 “a relationship of the user with respect to a recipient user who may be provided with content (e.g., to give increased influence to evaluations for users on a buddy list of the recipient user)…”)… (ii) a level of expertise of the first user (Marshall Col. 16 Lines 35-43 “a piece of content may have an assessed usefulness score for a first group of users that is high, and have other assessed usefulness scores for other groups of users that are low (e.g.,…to reflect different capabilities or knowledge of users in different groups, such as to be highly useful to a group of users to a high degree of OR [Emphasis added] evaluations from users in other groups may be discounted…In addition, in some embodiments other information specific to a user may function be used to influence content submissions and/or evaluations from that user, such as an indication of a degree of authority of a user…”)…and (iii) a history of behavior of the first user regarding a second webpage content (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that Marshalls disclosed “multiple prior evaluations for a user in light of similar evaluations for other users” reads on the claimed “initial average for a plurality of user feedback.”)…wherein a deviance from the pattern of behavior during a generation of the portion of biased data indicates presence of bias for that user that is predicted to be reflected in the biased data (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations from other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that Marshalls disclosed “multiple prior evaluations for a user in light of similar evaluations for other users” reads on the claimed “initial average for a plurality of user feedback.” The examiner further refers to the response to arguments above. In 
 With respect to Claim 37, Marshall teaches wherein the modified score of the first webpage content is generated based, at least in part, on an application of a weighted value to the portion of biased data (Marshall Col. 8 Lines 55-64 describe how different weights van be applied because of a prior rating pattern. Specifically, “…if so, the prior rating pattern of 5,3,1,1,1,1,1 for the 7 votes…may be determined to reflect bias [Emphasis added] relationship for the evaluator user as, a critic of the content-providing user B, such as if recency-based weight of 0.5, 0.7, 0.9, 1, 1.1, 1.3, and 1.5 are given to the 7 votes… resulting in a weighted average rating of 1.49 for those 7 ratings.”).  
With respect to Claim 38, Marshall teaches the method including ONE OR MORE OF: determining a type of relationship between at least the first user and the second user, the infrequent action performed by the first user, and the content; determining a degree of bias that results from the type of relationship; and generating the modified score of the first webpage content based, at least in part, on the type of relationship (Marshall Col. 26 Lines 2-7 “…designate any evaluations selected…as being unreliable [Emphasis added], such as to exclude the selected evaluations from use in determining aggregate ratings for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations [Emphasis Added] for such purposes.” In addition, at least Marshall Col. 25 Lines 35-40 disclose identifying a type of relationship.). 
With respect to Claim 39, Marshall teaches wherein the modified score of the first webpage content has a modified amount of predicted bias associated with the portion of biased data that is less than an initial amount of predicted bias associated with the portion of biased data that is included in the initial score of the first webpage content (Marshall Col. 3 Lines 58-63 describe how the biased data/evaluation can be devalued. A person of ordinary skill in the art would realize that devaluing a review rating (e.g., by weighting the rating (See at least Marshall Col. 8 Lines 55-64)) would, mathematically, result in a modified amount of predicted bias that is less than an initial amount of predicted bias as the claim language requires. Marshall even gives an example of this. Marshall Col. 8 Lines 1-5 show that 7 evaluations of a particular piece of content have an average rating of 1.57 “…for those 7 votes…”. Marshall says that, based on this value the user is determined to have a biased relationship. Continuing down, Marshall Col.8 Lines 55-64 describe the addition of weights to those evaluations. In particular, after the application of the weights (e.g., modifying the review rating), the user is still considered to have a biased relationship but now the weighted (e.g., modified) rating is 1.49 “…for those 7 votes…” A person of ordinary skill in the art would realize that 1.49 is less than 1.57 and thus the portion of biased data has a less amount of predicted bias than the amount of predicted bias associated with the initial review rating (where the average rating was 1.57).). 

With respect to Claim 41, Marshall teaches modifying the webpage to display both the modified score of the first content and the initial score of the first content as part of a search result (Marshall Col. 26 Lines 12-20 “In the illustrated 
With respect to Claim 43, Marshall teaches one or more computer processors; at least one computer readable storage medium that is not a transitory signal per se; and program instructions being executable by at least one computer processor of the one or more computer processors to cause the at least one computer processor to perform a method comprising… (Marshall See Figure 7 which shows an example computer system and network.).
Marshall also teaches identifying, by one or more processors, a plurality of scores associated with a first webpage content, wherein at least one score of the plurality of score associated with the first webpage content is provided by a first user (Marshall Fig.4 Note at least Element 413 which shows a score provided by a user. Further note element 452 which shows the ratings that can be provided by a user.” Further, Col. 1 Lines 53-57 “The user-supplied information may have various forms in various embodiments. Such as votes or other evaluations supplied by evaluator users related to objects associated with other users, such as ratings of useful ness or other 
Marshall also teaches determining that the at least one score of the plurality of scores for the first webpage content indicates a bias provided by the first user, wherein the bias provided by the first user is determined based, at least in part, on a predicted pattern of behavior of the first user (Marshall Col. 7 Lines 41-44 “However, Such a voting pattern may nonetheless demonstrate a bias relationship between the evaluator user and content providing user A on the basis of another bias assessment type…” Further Col. 18 Lines 14-65 in particular 17-21 “For example, in some embodiments, various pattern-based analyses are performed on multiple evaluations or other information pieces Supplied by a single user in order to identify patterns that correspond to an increased likelihood of unreliability…” The examiner notes that Marshall’s disclosure of voting patterns and “patterning-based analyses” reads on the claimed “predicted pattern of behavior.” The examiner further notes that Marshall’s evaluations (i.e. ratings given to items and/or different users) teaches “the at least one score.”). 
Marshall also teaches determining an action associated with the at least one score is an infrequency action performed by the first user (Marshall Cols 7-8 discuss at least one such example of what the examiner is interpreting as an “infrequent action.” Specifically, Lines 38-51 discuss a consistency threshold. Further lines 30-35 recite “if evaluation Ea4 is a no vote while all of the other 6 EaX votes…are yes votes, 
Marshall also teaches modifying, by the one or more processors, the at least one score provided by the first user based, at least in part, on a (i) comparison between the at least one score provided by the first user and the predicted pattern of behavior of first user and (ii) the determination of the infrequent action being performed by the first user (the examiner initially refers to the response to arguments above. Marshall teaches the claim language. Marshall Col. 3 Lines 59-63 “In such embodiments, the influence of the evaluations of the determined group may be excluded or devalued for at least some purposes, such as for use in determining aggregate ratings for the content-providing user and/or the content pieces that are evaluated…”; Col. 7 Lines 51-59 describe that the system of Marshall may determine that a biased relationship is present if a particular users "evaluations" "...reaches a quantity threshold..." Marshall further describes in Col. 7 Lines 7-31 the "consistency" of a particular user giving evaluations.  Further yet, Col. 18 Lines 14-55 describe "various pattern-based analyses". In particular, Marshall describes that "moreover, when analyzing multiple prior evaluations from a user in light of similar evaluations from other users, additional patterns may be identified, such as a consistent targeted bias...." Any or all of the above passages from Marshall read on the claimed "comparison." The 
Marshall also teaches generating, by the one or more processors, a modified score of the first webpage content by including the modified at least one score by the first user in the modified score of the first webpage content (Marshal Col. 26 Lines 1-12 “After block 930, the routine continues to block 935 to designate any evaluations selected in block 925 and/[or] 930 as being unreliable, such as to exclude the selected evaluations from use in determining aggregate rating for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations for such purposes…” A person of ordinary skill in the art would readily infer that using excluding and/or otherwise reducing the influence given to a selected evaluation reads on generating a modified rating by the score provided by a user as the claim language requires. The examiner further notes that using the devalued evaluations (i.e. modified at least one score) to determine aggregate ratings to show on a webpage teaches “Generating a modified score of the first webpage content.”)). 
Marshall also teaches sending the first webpage content with the modified score for the first webpage content (Marshall Col. 12 Lines 22-60 describe Fig. 4. In particular “In such embodiments, if the current user performs an evaluation of the item user the star rating selections 452 or other rating selections (not shown), the summary rating information 425 about the item may be updated for the current user and/or for future users to whom information about the item is displayed.” The examiner notes that 

With respect to Claim 44, Marshall teaches generating the modified score by modifying the score provided by the first user based on a relationship of the first user (Marshall Col. 26 Lines 2-7 “…designate any evaluations selected…as being unreliable [Emphasis added], such as to exclude the selected evaluations from use in determining aggregate ratings for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations [Emphasis Added] for such purposes.” In addition, at least Marshall Col. 25 Lines 35-40 disclose identifying a type of relationship.). 

With respect to Claim 45, Marshall teaches wherein the relationship is defined based on a hierarchy that includes the first user (Marshall Col. 16 Lines 55-59 “In addition, in some embodiments, other information specific to a user may further be used to influence content submissions and/or evaluations from that user, such as an indication of a degree of authority of a user (e.g., to give increased influenced based on credentials or recognition in a particular area)…” The examiner notes that a person of ordinary skill in the art would readily infer that an indication of a degree of authority indicates that there must be some sort of hierarchy present when determining a relationship.). 

With respect to Claim 46, Marshall teaches wherein the relationship is defined based on a relationship between the first user and a type of content (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…”). 

With respect to Claim 47, Marshall teaches generating the predicted pattern of behavior for the first user, the first user having provided a portion of biased data used to generate an initial score for the first webpage content, based on an initial average for a plurality of user feedback for the first webpage content (Marshall Col. 12 Lines 9-11 “…the display include summary rating information for the item, which in the example indicates that average customer rating for this item is 4 out of 5 stars.” Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that Marshalls disclosed “multiple prior evaluations for a user in light of similar evaluations for other users” reads on the claimed “initial average for a plurality of user feedback.”). 

With respect to Claim 48, Marshall teaches wherein the modified score for the first webpage content is based, at least in part, on a degree of matching between the predicted pattern of behavior of the first user and the infrequent action of the first user (Marshall Col.6 Lines 40-67 describe how users can provide rating votes which are used to determine an aggregate quality rating for the content piece. Col. 3 Lines 58-63 “…for which the bias relationship is identified as being likely to exist. In such embodiments, the influence of the evaluation of the determined group may be excluded OR DEVALUED[emphasis added] for at least some purposes, such as for use in determining aggregate ratings for…the content pieces that are evaluated.” Col. 7-8 describe how a biased rating can be determined. In particular Col. 7 lines 8-17 “…in some embodiments, the evaluations for each combination of an evaluator user and a content-providing user, and then determining whether a particular series of evaluation is consistently low or high (e.g., above or below predefined thresholds). Such evaluation consistency may be determined based on, for example, having a series that includes a number of evaluations that at least reaches a quantity threshold and includes a percentage of consistency in those evaluations that at least reaches a consistency threshold…” That is, given a number of ratings, the system of Marshall will determine a percentage of consistency. This percentage of consistency reads on the claimed “degree of matching”.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marshall et al. (US 9,009,082)
With respect to Claim 42, Marshall teaches all of the limitations of Claim 34 as discussed above. 
Marshall teaches generating a visual indication of a degree of difference between the modified score of the first content and the initial score of the first content (Marshall Col. 26 Lines 12-20”…in other embodiments the routine may instead provide an indication of the selected evaluations (and optionally a degree or type of unreliability for each selected evaluation)…”). 
Marshall however does not appear to explicitly disclose modifying a webpage to display the visual indication as part of a search result included in that ranked list of webpage content.
The examiner notes, however, that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed webpage as taught by at least Marshall Figure 4 with the visual indication of the degree of difference as taught by Marshall Col. 26 Lines 12-20 because this would allow a user to make a more informed decision (Marshall Col. 1). 

Claim 35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 9,009,082) in view of Leng et al (US 2013/0030950).
With respect to Claim 35, Marshall teaches all of the limitations of Claim 34 as described above. 
Marshall, however, does not appear to explicitly disclose wherein the modified score is adjusted to reduce the biasing effect that inclusion of the portion of biased data is predicted to have on an initial score of the first webpage content. 
Leng however does teach wherein the modified score is adjusted to reduce the biasing effect that inclusion of the portion of a biased data is predicted to have on an initial score of the first webpage content (Leng Pg. 6 Paragraph [0051] “Because the reviewer user is a seller and may be interested in biasing the product review, the evaluation value of the product review is standardized to reduce the effect of the possible bias.” Pg. 6 Paragraph [0053] “a recommendation value is determined for a product associated with the plurality of product reviews based on an evaluation value and a respective weight corresponding to the product. For example, recommendation value is determine for each unique value product described among the product reviews based on the evaluation value and respective weights determine for the product reviews for that product.” Paragraph [0054] “…the product is ranked among with other products associated with the plurality of product reviews based on the product and other products’ respective recommendation values…” Paragraph [0055] “…a selection associated with a product included in the ranking is received. For example, the target user may select a product displayed in the ranked list, in part due to the manner in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the predicted pattern of behavior and modified review rating as taught by Marshall modified with the ranked list of search results based on the modified review rating as taught by Leng because a user may want to view content, products, etc. that are more closely associated with that user’s interests. Furthermore, viewing this ranked list of search results based on the modified review rating would allow for more “true” results than results that are deemed to have “bias” (Leng Paragraph [0051] Paragraph [0044]). 

With respect to Claim 40, the combination of Marshall and Leng teach determining a search result based, at least in part, on the modified score of the first content (Leng Pg. 6 Paragraph [0051] “Because the reviewer user is a seller and may be interested in biasing the product review, the evaluation value of the product review is standardized to reduce the effect of the possible bias.” Pg. 6 Paragraph [0053] “a recommendation value is determined for a product associated with the plurality of product reviews based on an evaluation value and a respective weight corresponding to the product. For example, recommendation value is determine for each unique value product described among the product reviews based on the evaluation value and respective weights determine for the product reviews for that product.” Paragraph [0054] “…the product is ranked among with other products associated with the plurality of product reviews based on the product and other products’ respective recommendation . 



Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.C.T./Examiner, Art Unit 2126
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116